Case 4:19-cv-00081-SDJ-KPJ Document 60 Filed 09/01/21 Page 1 of 1 PageID #: 803




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  WILLIE J. FOSTER,                              §
                                                 §
        Plaintiff,                               §
                                                 §
  v.                                             §      Civil Action No. 4:19-cv-081-SDJ-KPJ
                                                 §
  HERITAGE BAG COMPANY,                          §
  and NOVOLEX BAGCRAFT, INC.,                    §
                                                 §
        Defendants.                              §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On August 9, 2021, the Magistrate Judge entered proposed findings of fact and recommendations

 (Dkt. #59). that Defendant Heritage Bag Company’s Motion for Summary Judgment (the

 “Motion”) (Dkt. #45) be granted because Plaintiff Willie J. Foster’s lawsuit is time-barred.

        Having received the Report of the United States Magistrate Judge, and no timely objections

 being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

 are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

        Accordingly, the Motion (Dkt. #45) is GRANTED and all of Plaintiff Willie J. Foster's

 claims are DISMISSED WITH PREJUDICE. The Court will enter final judgment under

 separate cover.
               So ORDERED and SIGNED this 1st day of September, 2021.




                                                                ____________________________________
                                                                SEAN D. JORDAN
                                                                UNITED STATES DISTRICT JUDGE
